Citation Nr: 0917794	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  04-38 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a temporary total evaluation (TTE), for the 
purpose of convalescence under 38 C.F.R. § 4.30, due to 
surgery performed on December 2, 2003, for right ear 
cartilage graft tympanoplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from November 1983 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
a TTE following her December 2, 2003, surgery for right ear 
cartilage graft tympanoplasty.

The appellant and her mother participated in a Board video 
conference hearing with the undersigned Veterans Law Judge in 
August 2005.  A transcript of that proceeding has been 
associated with the appellant's claims file.

The Board remanded this claim in March 2005, November 2006 
and June 2008 for additional evidentiary development.  Such 
development having been accomplished, this claim is now 
before the Board for adjudication.


FINDING OF FACT

The December 2, 2003, right ear cartilage graft tympanoplasty 
did not result in severe postoperative residuals or otherwise 
necessitate convalescence for one month or more. 


CONCLUSION OF LAW

The criteria for a temporary total evaluation based on 
convalescence necessitated by surgical treatment for service-
connected right ear disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159 (2008).  See also 
Pelegrini v. Principi, 18 Vet. App.  112, 120-21 (2004) 
(Pelegrini II).

In the instant case, the appellant was issued notice letters 
in March 2004 and December 2006.  These notice letters 
advised the appellant what information and evidence was 
needed to substantiate the claim decided herein and what 
information and evidence must be submitted by her, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the appellant.  She 
was specifically told that it was her responsibility to 
support the claim with appropriate evidence.  Finally the 
letters advised her what information and evidence would be 
obtained by VA, namely, medical records, employment records, 
and records from other Federal agencies.  The duty to notify 
the appellant was satisfied under the circumstances of this 
case.  See 38  U.S.C.A. § 5103 (2008).

The Board acknowledges that the December 2006 letter was sent 
subsequent to the initial unfavorable agency decision in May 
2004.  However, the Board finds that any timing defect with 
regard to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  In this regard, the notice provided to 
the appellant by this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and supplemental statements of the case were 
issued to the appellant in December 2007 and November 2008.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); 
rev'd on other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006) (a statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication of the original decision).

In light of the above, the Board finds that all notice 
required by the VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  Service treatment records are associated with claims 
file.  Post-service treatment records and reports from the VA 
Medical Center (VAMC) have also been obtained.  The appellant 
has not identified any additional records that should be 
obtained prior to promulgation of a decision.  Therefore, 
VA's duty to further assist the appellant in locating 
additional records has been satisfied.  The appellant was 
provided with VA opinions in March 2004, April 2007 and 
August 2008.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159 (c)(4) (2008); see also Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

II.  The Merits of the Claim

The appellant contends that she is entitled to a TTE for 
convalescence following her right ear cartilage graft 
tympanoplasty.  Initially, the Board observes that service 
connection has been in effect for bilateral hearing loss 
since August 1999, and that she has had numerous surgical 
treatments for this disability.  The current appeal arises 
from the denial of a TTE for convalescence following the 
December 2, 2003, surgery.

Under VA regulation, a total disability evaluation (100 
percent rating) will be assigned if treatment of a service-
connected disability resulted in surgery necessitating: (1) 
at least one month of convalescence; (2) surgery with severe 
post-operative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  See 38 
C.F.R.  § 4.30(a)(1), (2), (3) (2008).  Extensions of one, 
two or three months beyond the initial three months may be 
granted under paragraph (a)(1), (2) or (3) of this section.  
See 38 C.F.R. § 4.30(b)(1) (2008).  Extensions of one or more 
months up to six months beyond the initial six months period 
may be granted under paragraph (a)(2) or (3) of this section 
upon approval of the Veterans Service Center Manager.  See 38 
C.F.R. § 4.30(b)(1) (2008).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the United 
States Court of Appeals for Veterans Claims (Court), citing 
Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 
1994), defined convalescence as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury."  The Court also defined recovery as "the act of 
regaining or returning toward a normal or healthy state."  
Id., citing Webster's Medical Desk Dictionary 606 (1986).  In 
other words, the purpose of a TTE, pursuant to 38 C.F.R. § 
4.30, is to aid the appellant during the immediate post-
surgical period when she may have incompletely healed wounds 
or may be wheelchair-bound, or when there may be similar 
circumstances indicative of transient incapacitation 
associated with recuperation from the immediate effects of an 
operation.  The Court has also held that notations in the 
medical record as to the appellant's incapacity to work after 
surgery must be taken into account in the evaluation of a 
claim brought under the provisions of 38 C.F.R. § 4.30.  See 
Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden at 
430. 

The appellant underwent right ear cartilage graft 
tympanoplasty on December 2, 2003.  This procedure was 
performed at the Omaha, Nebraska VAMC, and was noted to be 
without post-surgical complications.  The appellant was 
discharged from the hospital the same day.  A December 15, 
2003, ear, nose and throat (ENT) clinic note indicated that 
the appellant's wound was healing well and that her staples 
were removed.  The examiner commented that the external ear 
canal packing was removed and there was some debris over the 
tympanic membrane, which was not disturbed.  See VAMC Omaha 
treatment note, December 15, 2003.  A VAMC telephone triage 
note, dated December 16, 2003, indicated that the appellant 
had called with complaints of an area in her right ear that 
was red and sore.  She also noticed pus coming from the 
opening.  The appellant stated that she had felt good up to 
that day, but now was not feeling as well.  She also noted 
that she would seek treatment from her local private 
hospital.  See VAMC telephone triage note, December 16, 2003.

There is no evidence of record that indicates the appellant 
did seek additional medical treatment from her local private 
hospital.  Treatment records do not indicate the appellant 
sought further treatment for her right ear until February 
2004.  The Board notes that the appellant was scheduled for 
post-operative follow-up on January 26, 2004.  Unfortunately, 
however, she was unable to keep her appointment due to 
inclement weather.  

The appellant was seen at the VAMC on February 9, 2004, with 
complaints of right ear discomfort and drainage in the throat 
for the previous few days.  She denied any symptoms of fever, 
nausea or vomiting.  See VAMC primary care note, February 9, 
2004.  A VAMC ENT note, dated February 23, 2004, indicated 
that the appellant was doing very well since her last visit.  
The examiner noted that she was able to use the telephone, 
which was considered quite unusual.  However, after several 
days of good hearing, the appellant reported that her hearing 
began to deteriorate.  Debris was removed from the tympanic 
membrane, which appeared intact.  The ENT examiner's 
impression was that the appellant had good post-operative 
progress.  See VAMC ENT note, February 23, 2004.  The 
appellant was seen again in the ENT clinic in March 2004.  
The examiner noted that prior to her December 2003 surgery, 
the appellant had significant problems with pain in her right 
ear.  Now, however, the appellant did not have any 
significant pain and she was considered to be doing well.  
See VAMC ENT note, March 22, 2004.

Finally, the Board observes that the appellant was provided 
with VA medical opinions in March 2004, April 2007 and August 
2008 to determine whether the December 2, 2003, right ear 
cartilage graft tympanoplasty required at least 30 days of 
convalescence.  After reviewing the claims file, all three of 
the VA examiners stated that while the convalescent period 
following ear surgery is quite variable, absent complication, 
two weeks should be the maximum amount of time for 
convalescence.  Additionally, the August 2008 medical opinion 
stated that from the post-operative notes, it appeared the 
appellant's course of recovery was fairly typical.  See VA 
medical opinion, August 27, 2008.

Based on the foregoing, the Board finds that the appellant 
does not meet the criteria for a TTE under 38 C.F.R. § 4.30, 
as the appellant's surgery for a right ear cartilage graft 
tympanoplasty did not necessitate at least one month of 
convalescence.  As noted above, the appellant was discharged 
the same day as her surgery without complication or complaint 
and three VA examiners opined that 30 days of convalescence 
was not required in the instant case.  Furthermore, the 
record does not reflect that the appellant had severe post-
operative residuals.  Accordingly, a TTE under 38 C.F.R. § 
4.30 is not warranted.

The Board acknowledges that the appellant herself has claimed 
that her December 2, 2003, surgery required at least 30 days 
of convalescence.  Specifically, the appellant stated that 
she was unable to return to work within 30 days following her 
surgery due to her right ear condition.  However, the Board 
notes that as a layperson, the appellant has no competence to 
give a medical opinion on the diagnosis of a condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
the appellant's lay assertions that her surgery required at 
least 30 days of convalescence cannot constitute evidence 
upon which to grant her claim.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim for a temporary 
total evaluation, and the benefit of the doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a temporary total evaluation for the purpose 
of convalescence under 38 C.F.R. § 4.30 due to surgery 
performed on December 2, 2003, for right ear cartilage graft 
tympanoplasty, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


